Title: From Thomas Jefferson to Edmund Randolph, 17 September 1792
From: Jefferson, Thomas
To: Randolph, Edmund



My Dear Sir
Monticello, September 17, 1792.

The last post brought me your favor of the 26th of August; but it brought me at the same time so much business to be answered by return of post, and which did not admit of delay, that I was obliged to postpone the acknowledgment of yours. I thank you sincerely for what respects myself. Though I see the pen of the Secretary of the Treasury plainly in the attack on me, yet, since he has not chosen to put his name to it, I am not free to notice it as his. I have preserved through life a resolution, set in a very early part of it, never to write in a public paper without subscribing my name, and to engage openly an adversary who does not let himself be seen, is staking all against nothing. The indecency too of newspaper squabbling between two public ministers, besides my own sense of it, has drawn something like an injunction from another quarter. Every fact alleged under the signature of “an American” as to myself is false, and can be proved so; and perhaps will be one day. But for the present, lying and scribbling must be free to those mean enough to deal in them, and in the dark. I should have been setting out to Philadelphia within a day or two, but the addition of a grandson and indisposition of my daughter will probably detain me here a week longer. My best respects to Mrs. Randolph, and am, with great and sincere esteem, dear Sir, your affectionate friend and servant.
